department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep number release date uil se t ep ra t a2 re dear this letter constitutes notice that your requests for waivers of the minimum_funding_standard for the pian for the plan years ending and have been denied this decision was conveyed to your authorized - representative by john heil of this office by telephone on date the pian is a collectively-bargained multiemployer defined_benefit_plan benefiting employees who are covered by various collective bargaining agreements between the union and currently contributing employers based on information submitted with the request the majority of contributing employers are involved in the trucking industry in particular the majority of contributing or the wholesale food distribution industry employers operate warehouses which service major retail supermarket chains and deliver product from the warehouses to the supermarkets some employers perform warehousing and distribution of food products directly to business and institutions a limited number of contributing employers are engaged in the warehousing and distribution of products unrelated to retail food distribution such as liquor as a result of the downturn in the economy after date there has been a serious decline in the market served by the contributing employers resulting in layoffs and in some instances buyouts some of the contributing employers have suffered a steady loss of their customer base to non-union competitors and some are contemplating a bankruptcy filing or acquisition by another company not participating in the plan two of the major contributing employers have ceased operations and another is closing a large warehouse these closings resulted in the loss of participants which represent of all participants in the plan major non-union national firms have also begun to encroach into the market areas served by the contributing employers and are in direct competition with them the plan has also suffered a steady erosion of assets since date the investment return of plan assets was affected severely by the downturn in financial markets terminating employees concerned with the state of the economy have requested single sum distributions in lieu of monthly annuity payments in increasing numbers to cover these single sum distributions plan assets had to be liquidated at depressed values as a result employer contributions would have to be increased by over to eliminate the funding deficiency such an increase would be a substantial financial hardship for at least of the contributing employers the plan trustees took or considered taking the followings steps to improve the plan’s financial position _ in addition to the contributions governed by collective bargaining which are continuing to be made by each of the contributing employers an additional of their respective share of the employer_withdrawal_liability has been assessed since the prospective elimination of the single sum distribution option prospectively adopting a lifetime average for purposes of computing the monthly annuity payments prospectively decreasing benefits by across the board prospectively eliminating the year and out benefit or assessing an additional dollar_figure per hour to properly fund this benefit prospectively modifying the vesting schedule encouraging longer periods of service by permitting up to years of credited service prospectively reducing benefits in conjunction with significant contribution rate increases and establishing a money_purchase_pension_plan for new contributing employers in a letter dated date the pian trustees were notified of our decision to tentatively deny the funding waiver requests and offered a conference of right the conference of right was held on date with the pension_benefit_guaranty_corporation in attendance during the conference the authorized representatives of the plan trustees described a rescue plan that incorporated many of the elements described above at the conclusion of the conference an additional days was afforded the plan trustees to provide additional information in support of their requests for funding waivers in particular we were concerned that the rescue plan described during the conference indicated that accumulated funding deficiencies would be generated in the plan in future years even if the funding waivers were granted since the conference of right the service and the pbgc have tried to obtain additional information that was promised to be forthcoming from the plan trustees and their authorized representatives in a telephone call to the pbgc on we were informed that the pbgc had not received any substantial new information since the conference of right despite repeated requests and that the pbgc would have no objection to the denial of the waiver requests on date one of the plan trustees’ authorized representatives was notified that the deadline for submitting additional information was date we received a reply from this representative on date confirming receipt of our correspondence and informing us that additional information would be forwarded to the service by date on date we received a letter from the representative in this letter the representative informed us that the trustees have made little progress in getting the contributing employers to agree to the rescue plan since the conference of right and have also experienced difficulties in getting contributing employers to agree to make additional contributions to the plan to resolve the plans funding issues the accumulated_funding_deficiency in the plan exceeds dollar_figure as of the rescue plan described by the plan trustees and their authorized representatives during the conference of right held on date has not been implemented because of resistance from certain of the plan’s contributing employers based on the information we have received to date it is not reasonable to conclude that the plan will continue only if the waivers are granted because a substantial number of contributing employers are unwilling to make the contributions necessary to adequately fund the plan furthermore the pbgc has no objection to the service moving forward with the denial of the requests accordingly your requests for waivers of the minimum_funding_standard for the plan years ending and have been denied you should note that excise_taxes under sec_4971 of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years ending you should file a form_5330 as soon as possible to report and pay the taxes and this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent and to your we have sent a copy of this letter to the authorized representatives pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours chal at director mployee plans
